DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Response to Amendment
Applicant's arguments with respect to claims 2 – 13 have been considered, but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "the given target location" on line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (U.S. Patent No. 9,511,543) in view of DE ‘369 (DE 10 2011 109369).
Regarding claim 2, in Figures 4 – 5, Tyler discloses a device comprising: a fiber guide (403) to control a movement of a fiber that is dispersed from a fiber source (within 403; col. 4, lines 11 – 15) along 3-axes and one or more rotational axes; a resin delivery mechanism (401) positioned to deposit liquefied resin to the one or more target locations (col. 3, lines 53 – 56; col. 5, lines 3 – 6) and on the dispersed fiber (the primary material and the secondary material are extruded contemporaneously, claim 1); a rotatable stage to provide rotational movement in X and Y directions for manipulating the dispersed fiber at the one or more target locations; an energy source (501, Figure 5) positioned to provide energy to resin deposited and cured at the given target location, sufficient to liquefy a tip portion; and a controller to position curation of the deposited 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the device of Tyler to include a rotatable stage to provide rotational movement in X and Y directions for manipulating the fiber at the given target location 
Regarding claim 3, Tyler discloses wherein the fiber guide includes a manipulation tip that shapes the fiber (Figures 4 – 5).
Regarding claim 4, Tyler discloses wherein the manipulation tip shapes the dispersed fiber prior to depositing of the liquefied resin (Figures 4 – 5).
Regarding claim 5, Tyler discloses wherein the manipulation tip shapes the dispersed fiber and liquid resin combination (Figures 4 – 5).
Regarding claim 6, Tyler discloses wherein the manipulation tip shapes the dispersed fiber and liquid resin combination prior to curation (Figures 4 – 5).
Regarding claim 7, Tyler discloses wherein the dispersed fiber is one or more of a glass fiber, carbon fiber, natural fiber, conductive wire, a monofilament, fiber bundle, ribbon, film, or tape (Figures 4 – 5).
Regarding claim 8, Tyler discloses wherein the energy source includes ultraviolet light (Figures 4 – 5).
Regarding claim 9, Tyler discloses wherein a knife or laser is used to cut the three-dimensional structural element after curing (Figures 4 – 5).
Regarding claim 10, Tyler discloses wherein the three-dimensional structural element includes a conductive material (Figures 4 – 5).

Regarding claim 12, Tyler discloses wherein the liquified resin is a monomer with one or more acrylate, epoxide, isocyanate, or a vinyl reactive group (Figures 4 - 5).
Regarding claim 13, Tyler discloses wherein the liquified resin includes one of a free-radical ultraviolet photoinitiator formulation, or a cationic ultraviolet photoinitiator formulation (Figures 4 – 5).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847